 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    VONETTA LABELLE BENIOT,                         No. 2:19-cv-01063-MCE-DB
12                      Plaintiff,
13           v.                                       ORDER
14    PNC BANK, QUALIFY LOAN
      SERVICE CORP.,
15
                        Defendant.
16

17
18          The Court has reviewed pro se Plaintiff’s ex parte petition for a Temporary

19   Restraining Order (“TRO”) (ECF No. 3), seeking an order to prevent the June 11, 2019

20   trustee sale of the property located at 5 Bluegate Court, Sacramento, CA 95838 (“the

21   Property”), allegedly occurring at 1:30 p.m. The Court notes Plaintiff filed her TRO

22   request barely an hour prior to commencement of the alleged trustee sale.

23          Plaintiff’s request suffers from several defects under Eastern District of California

24   Local Rule 231. These deficiencies include, in part, a failure to brief all relevant legal

25   issues (L.R. 231(c)(3)), the lack of an affidavit supporting the existence of an irreparable

26   injury (L.R. 231(c)(4)), the absence of an affidavit detailing notice, or efforts to effect

27   notice, to the affected parties (L.R. 231(c)(5)), and the absence of a proposed order

28   (L.R. 231(c)(6)). Despite these defects, the Court recognizes that the foreclosure sale of
                                                     1
 1   one’s home is a serious matter, one which requires sufficient time to consider all relevant
 2   factors. Further, as a result of the extremely short time the court has had to review the
 3   papers (approximately one (1) hour) the court is not prepared to make a complete
 4   decision re the propriety of Plaintiff’s request. Because of these factors, the Court will
 5   show leniency in Plaintiff’s procedural defects.
 6                 Accordingly, Plaintiff’s TRO request (ECF No. 3) is GRANTED and the
 7   Court hereby ENJOINS any sale of the Property for a period of seven (7) days following
 8   the date of this Order. Plaintiff is ordered to file an amended TRO request that fully
 9   complies with Local Rule 231. Failure to adhere to this Court’s Order may result in
10   sanctions, to include dismissal of this case without further notice.
11          IT IS SO ORDERED.
12   Dated: June 11, 2019
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
